Citation Nr: 1225410	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for choncromalacia patella of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Reason for Remand:  To schedule the Veteran for a hearing

On the Veteran's March 2009 substantive appeal (VA Form 9), he indicated a desire to submit oral testimony before a member of the Board at a VA travel board or videoconference hearing.  There is no letter in the claims file clarifying whether the Veteran wished to proceed with a VA travel board or videoconference hearing.  In a May 2010 Statement In Lieu of VA Form 646, the Veteran's representative acknowledged the Veteran's request for either a travel board or videoconference hearing but did not specify as to which type of hearing was preferred.  From computer records at the Board, it appears that the Veteran was scheduled for a travel board hearing in August 2010 and failed to report.  Nevertheless, there is no letter associated in the claims file notifying the Veteran of the date, time, and location of the hearing.  Therefore, the Board cannot determine whether the Veteran was provided adequate notice of this hearing, i.e., where and when to report.  The Veteran's appeal was certified to the Board in November 2010.  His hearing request has not been fulfilled and has not been withdrawn.

In light of above, a remand is necessary so that the RO can clarify whether the Veteran wishes to testify before a Board member during a VA travel board or videoconference hearing in accordance with his March 2009 request.  
Further, in a December 2007 rating decision, which granted service connection for the Veteran's left knee disability, the evidence considered by the RO included a VA examination dated in April 19, 2007 and a medical opinion dated in June 22, 2007.  Additionally, in an October 2008 rating decision denying the Veteran's increased rating claims for his bilateral knees, it is noted that the Veteran filed the claim for increase on April 21, 2008.  The evidence considered by the RO in this decision included a June 20, 2008 VCAA letter, VA treatment records from October 2007 to September 2008, and a VA examination dated on August 30, 2008.  Further, in the March 2009 statement of the case, the RO also appears to have relied on a DAV memorandum dated on April 21, 2008, a report from a Dr. Teresa Jordan dated on April 18, 2008, VCAA letters dated on May 9, 2008, and June 20, 2008, a notice of contact with the Veteran dated on July 3, 2008, and a statement from the Veteran dated on June 22, 2008.  These referenced documents are relevant to the claim but are not currently in the Veteran's claims file.  Consequently, the claims must be remanded for the RO can locate and associate these records with the Veteran's claims file.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps in order to clarify whether the Veteran wishes to proceed with a VA travel board hearing or a videoconference hearing.  Thereafter, the RO should schedule the Veteran for such a hearing in accordance with his March2009 request.  The Veteran should be notified in writing of the date, time, and location of the hearing pursuant to 38 C.F.R. § 20.704(b).  This notification letter should be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The RO must also locate and associate the following records that were considered in the adjudication of these claims:

a. An April 19, 2007 VA examination report;
b. A June 22, 2007 VA medical opinion;
c. A report from a Dr. Teresa Jordan dated on April 18, 2008; 
d. A DAV memorandum dated on April 21, 2008;
e. The Veteran's April 21, 2008, claims for increased ratings for his bilateral knees;
f. VCAA Letters dated in May 9, 2008, and June 20, 2008, that were sent to the Veteran;
g. A statement from the Veteran dated on June 22, 2008; 
h. Notice of contact with the Veteran dated on July 3, 2008; 
i. VA treatment records dated from October 2007 to September 2008; and
j. A VA examination dated on August 30, 2008.

   If the RO cannot locate these records, it must
   notify the Veteran, request any duplicate
   copies he may have, and document the claims
   file regarding what records remain missing.    

3.  If any additional evidence is received other than what has already been considered, the RO should then review the claim, and if it remains denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



